UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ROBERT MULVANEY,

                        Plaintiff,              6:18-CV-06367 MAT
      v.                                        DECISION and ORDER


CITY OF ROCHESTER and
LAURA C. MILLER,


                        Defendants.


                               INTRODUCTION

      Plaintiff Robert Mulvaney (“Plaintiff”) brings this action

against defendants City of Rochester (hereinafter, “the City”) and

Laura C. Miller (“Miller”)           (collectively, the “Defendants”),

alleging employment discrimination related to his age, pursuant to

the Age Discrimination in Employment Act of 1967 (ADEA), and

disability, pursuant to the Americans with Disabilities Act of 1990

(ADA).      (Dkt. 8 at 2).    Plaintiff also alleges violations of the

New York State Executive/Human Rights Law § 296 (“NY HRL”), the New

York Civil Service Law, and breach of contract.           (Id.).

      Presently before the Court is Defendants’ motion to dismiss

Plaintiff’s amended complaint for failure to state a claim pursuant

to   Rule    12(b)(6)   of   the   Federal   Rules   of   Civil   Procedure,

contending that Plaintiff's allegations fail to state a claim upon

which relief can be granted.       (Dkt. 10).   For the reasons set forth

below, Defendants’ motion to dismiss the complaint is granted in

part and denied in part. Plaintiff’s hostile work environment
claims, as well as his ADA, ADEA, and whistleblower claims against

defendant Miller, are hereby dismissed. Plaintiff’s claims against

the City under the ADA, ADEA, NY HRL.

                               BACKGROUND

       Unless otherwise noted, the following facts are taken from

Plaintiff’s first amended complaint (Docket No. 8).

       At the time the first amended complaint was filed, Plaintiff

had been employed by the City for more than twenty-six years.

(Docket No. 8 at ¶ 15).      He held various positions throughout his

time    there,   including   Construction   Supply   Handler,   Building

Maintenance Helper, Management Trainee, Municipal Assistant and,

finally, in 2010, Parking Facility Manager.          (Id. at ¶¶ 16-31).

During his position as the Parking Facility Manager, Plaintiff

underwent a triple fusion surgery in his back, which left him with

certain limitations.     (Id. at ¶¶ 41-42). Following his surgery,

Plaintiff requested reasonable accommodations from his supervisor,

defendant Miller, who denied his requests for help and instead gave

him a “hard time” about his disability and need for accommodations.

(Id. at ¶¶ 46-47).

       On or about May 18, 2017, Plaintiff was informed that his

position as Parking Facility Manager was going to be eliminated for

the 2017-2018 budget year.      (Id. at ¶ 48).   Plaintiff was offered

a temporary position as a Municipal Assistant, which was eight pay

brackets below the Parking Facility Manager position, and a salary


                                   -2-
reduction of $18,000 per year.   (Id. at ¶ 49).   Plaintiff was not

considered for the new position as Supervisor of Structures and

Equipment, which was a “reduced version” of the Parking Facility

Manager position, with a higher pay grade than the position he was

offered. (Id. at ¶¶ 50, 52). Plaintiff alleges that the individual

who received the Supervisor of Structures and Equipment position

was a “probationary City employee” who was younger than him and did

not require reasonable accommodations because of a disability.

(Id. at ¶ 53).

     Plaintiff subsequently filed a charge with the New York State

Division of Human Rights (“NYSDHR”) and the Equal Employment

Opportunity Commission (“EEOC”) against Defendants. (Id. at ¶ 10).

On February 26, 2018, the NYSDHR found probable cause to believe

that Defendants engaged in or were in engaging in the unlawful

discriminatory acts alleged by Plaintiff.   (Id. at ¶ 12). The EEOC

issued a Dismissal and Notice of Rights letter on August 14, 2018.

(Id. at ¶ 14).

     Plaintiff filed the instant action on May 16, 2018, alleging

eleven separate causes of action, including violations of the ADEA

for disparate treatment and a hostile work environment; violations

of the ADA for disparate treatment and a hostile work environment;

violations of the NY HRL for disparate treatment and a hostile work

environment based on his age and disability; aiding and abetting as

against defendant Miller; the New York State Civil Service Law


                                 -3-
§ 75-b (“§ 75-b”); and breach of contract, as against the City.

Docket No. 1.    On August 23, 2018, Plaintiff filed his first

amended complaint.    Docket Nos. 5, 8.         On September 7, 2018,

Defendants filed a motion to dismiss the first amended complaint.

Docket No. 10.   Plaintiff responded on October 22, 2018.           Docket

No. 12.

                              DISCUSSION

     I.   Standard

     To withstand a Rule 12(b)(6) motion to dismiss, the complaint

must plead facts sufficient “to state a claim for relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.” Id. Thus, “[w]here a complaint pleads facts that are

merely consistent with a defendant's liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. (internal citations and quotation marks omitted).

Determining whether a complaint meets the plausibility standard is

“context-specific”   and   requires    that   the   court   “draw   on   its

judicial experience and common sense.” Id. at 679.


                                 -4-
II.          Exhaustion of Plaintiff’s NY HRL Claims

      Defendants first argue that Plaintiff’s NY HRL claims must be

dismissed because those claims were previously filed before the

state agency, which issued a probable cause finding.               Docket 10-1

at 3.     Defendants cite to well-established precedent holding that

when a plaintiff elects to pursue claims of discrimination through

an administrative body, rather than in federal court, Section 297

acts as a jurisdictional bar to the claim.           See Klaes v. Jamestown

Bd. of Pub. Utilities, No. 11-CV-606, 2013 WL 1337188, at *18

(W.D.N.Y. Mar. 29, 2013) (“Section 297 of the Executive Law,

commonly known as the ‘election of remedies’ provision, requires a

plaintiff to pursue his claim for relief under Section 296 in

either a judicial forum or a ‘local commission on human rights’,

but not both.”).

      In response, Plaintiff contends that because his NY HRL claims

were dismissed for administrative convenience, he is not barred

from bringing suit in federal court.                Docket No. 12-1 at 3.

Plaintiff provides an affirmation stating that the NYSDHR issued a

Notice and Final Order dismissing Plaintiff’s NY HRL claims on

June 14, 2018.     Docket No. 12 at 1.      A copy of the Notice and Final

Order is attached as Exhibit A to the affirmation.1              Id. at 4-8.

      1

Although the Notice and Final Order is not attached to the first amended
complaint, the proceedings before the NYSDHR, including the results of that
proceeding, are discussed in the first amended complaint. Docket No. 8 at ¶¶ 10,
12. Accordingly, the Notice and Final Order is incorporated by reference into
the first amended complaint. See Done v. HSBC Bank USA, No. 09-CV-4878(JFB)(ARL),
2010 WL 3824141, at *2 (E.D.N.Y. Sept. 23, 2010) (“In reviewing a motion to

                                      -5-
       There is an exception to the above-mentioned jurisdictional

bar “when the local commission on human rights has dismissed the

claim ‘for administrative convenience.’” Klaes, 2013 WL 1337188, at

*18.    The Notice and Final Order submitted by Plaintiff provides

that the action was dismissed for administrative convenience.

Docket No. 12 at 4.        Accordingly, Defendants’ motion to dismiss

Plaintiff’s NY HRL claims on the ground that they are procedurally

barred is denied as moot.

III. Plaintiff’s Disparate Impact and Hostile Work Environment
     Claims

       A.   Plaintiff’s ADEA Claims

       The ADEA prohibits workplace discrimination on the basis of

age.   “In order to establish a disparate treatment claim under the

ADEA, an employee must make a prima facie case of discrimination,

Auerbach v. Bd. of Educ. of the Harborfields Cent. Sch. Dist. of

Greenlawn, 136 F.3d 104, 109 (2d Cir. 1998), by showing (1) that

the employee is a member of the protected class, (2) that the

employee is qualified for the position, (3) that the employee

suffered adverse employment action, and (4) that the circumstances

surrounding     the   action    give    rise    to   an   inference     of   age

discrimination.”      Abrahamson v. Bd. of Educ. Of Wappingers Falls

Cent. Sch. Dist., 374 F.3d 66, 71 (2d Cir. 2004).                    “The same


dismiss, a court may consider, inter alia, (1) documents that are incorporated
by reference into the complaint, and (2) documents that, even if not incorporated
by reference, the defendant has notice of and that are ‘integral’ to the
complaint.”).


                                       -6-
analysis applies to age discrimination claims brought pursuant to

the New York Human Rights Law.”     Stouter v. Smithtown Cent. Sch.

Dist., 687 F. Supp.2d 224, 234 (E.D.N.Y. 2010).

     Defendants contend that Plaintiff’s age discrimination claims

must be dismissed because Plaintiff’s job was eliminated due to

“budgetary imperatives,” rather than age discrimination.     Docket

No. 10-1 at 4.     In support of this contention, Defendants submit

the twelve-page affidavit (Docket No. 10-3) of Thomas J. Miller,

Principal Staff Assistant in the City of Rochester’s Department of

Human Resource Management, which states, among other things, that

Plaintiff’s Parking Facility Manager position was eliminated for

the 2017-2018 fiscal year in order to close a $50.1 million budget

gap, and that the Supervisor of Structures and Equipment position

was not comparable to the Parking Facility Manager position.     See

Docket No. 10-3.    Defendants also offer that a female employee who

is eight years older than Plaintiff was placed in a comparable

position after her layoff from the Parking Bureau, and defendant

Miller is over the age of forty.        Dkt. 10-1 at 4.    Further,

Defendants contend that Plaintiff failed to present any facts

showing that he was performing his job duties satisfactorily, as he

conceded that he had a “bad back” throughout his employment with

the City.   Id.    Finally, Defendants contend that defendant Miller

cannot be held personally liable under the ADEA.     Id. at 7.




                                  -7-
       As an initial matter, the Court agrees that defendant Miller

may not be held liable under the ADEA.              See Martin v. Chemical

Bank, 129 F.3d 114, 1997 WL 710359 (Table), at *3 (2d Cir. 1997)

(unpublished opn.) (holding that “individual supervisors may not be

held   personally   liable    under   the    ADEA”)      (citations   omitted).

Accordingly, Plaintiff’s ADEA claim as it pertains to defendant

Miller is dismissed.

       “There is no heightened pleading standard for employment

discrimination cases.”       Holmes v. Air Line Pilots Ass’n, Intern.,

745 F. Supp. 2d 176, 194 (E.D.N.Y. 2010).               Rather, “the complaint

must be facially plausible and must give fair notice to the

defendants of the basis for the claim.”            Id. (internal quotations

and citation omitted).

       Plaintiff pleads the following facts in support of his ADEA

claim, which are relevant to the above-described elements for

stating a claim for age discrimination. As to the first element,

Plaintiff contends that he was over the age of forty when the

conduct alleged in the first amended complaint occurred, and

therefore he was a member of a class protected by the ADEA.               As to

the second element, Plaintiff pleads that he was qualified for the

Supervisor of Structures and Equipment position, as it was a

“reduced version” of the Parking Facility Manager position he

previously held.    He states that he has a master’s degree in Public

Administration,     which    qualifies      him   for    a   wide   variety   of


                                      -8-
managerial roles in the City, and that the Parking Facility Manager

position was a higher grade, with more responsibility than, the

Supervisor of Structures and Equipment position.

     As to the third element, Plaintiff states that he faced an

adverse     employment    action    because       he   was    demoted   from    his

eliminated     position    and     placed     into     a     “temporary,   junior

administrator’s position far inferior to his capabilities and

experience,” and the new position was eight grades below his prior

position, resulting in an $18,000 pay cut.                    Fourth, Plaintiff

contends    that   the   individual    who    received       the   Supervisor   of

Structures and Equipment position was a probationary City employee,

who is younger than Plaintiff, in his late 20s, and physically fit,

and defendant Miller wanted someone younger and physically fit to

work for her.      See Docket No. 8 at ¶¶ 49, 52, 53, 85-90, 95, 100,

111, 142.    These allegations satisfy the minimal pleading standard

for stating a claim for age-related discrimination.

     Defendants’ arguments for dismissal of Plaintiff’s ADEA claims

rely primarily on factual information contained in the affidavit

(Docket No. 10-3) submitted by Thomas Miller, which constitutes

evidence offered to contradict the allegations in Plaintiff’s first

amended complaint. This would be inappropriate for the Court to

consider in support of a motion to dismiss.                   Schonholz v. Long

Island Jewish Med. Ctr., 858 F. Supp. 350, 352 (E.D.N.Y. 1994)

(“[T]he    court   is    not   permitted     to    consider     factual    matters

submitted outside of the complaint unless the parties are given

notice that the motion to dismiss is being converted to a motion

                                      -9-
for summary judgment under Rule 56 and are afforded an opportunity

to submit additional affidavits.”) (citing Festa v. Local 3 Int’l

Bhd. of Elec. Workers, 905 F.2d 35, 38 (2d Cir. 1990); other

citation omitted); see also Oxman v. Downs, 999 F. Supp.2d 404, 407

(E.D.N.Y. 2014) (“Generally, when a defendant attempts to counter

a plaintiff’s Complaint with its own factual allegations and

exhibits, such allegations and exhibits are inappropriate for

consideration by this Court at the motion to dismiss stage.”)

(citation omitted).    Rather, “[i]n deciding a motion to dismiss

under Rule 12(b)(6), a court must accept factual allegations as

true and construe all reasonable inferences in the plaintiff's

favor.”    Ambac Assurance Corp. v. U.S. Bank Nat’l Assoc., 328 F.

Supp.3d 141, 155 (S.D.N.Y. 2018) (citing ECA, Local 134 IBEW Joint

Pension Tr. of Chi. v. J.P. Morgan Chase Co., 533 F.3d 187, 196

(2d Cir. 2009)).      Accordingly, the Court declines to consider

Thomas Miller’s affidavit at this time.

     The Court further notes that Defendants’ reliance on the

burden-shifting framework articulated in the McDonnell-Douglas

case, see Docket No. 10-1 at 3, is not applicable on a motion to

dismiss.   See O’Toole v. Cnty. of Orange, 255 F. Supp. 3d 433, 437

(S.D.N.Y. 2017) (“‘[A] plaintiff is not required to plead a prima

facie case under McDonnell Douglas, at least as the test was

originally formulated, to defeat a motion to dismiss.’”) (quoting

Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d Cir.

2015)); see also Docket No. 10-1 at 2 (defense assertion that “bare

legal conclusions and factual claims which are flatly contradicted

                                -10-
by the record are not presumed to be true,” is not the federal

standard on a motion to dismiss). If Defendants desire to submit

evidence showing that elimination of Plaintiff’s position was not

due to his age, they may do so at the summary judgment stage.

Accordingly,       Defendants’   motion    to    dismiss    Plaintiff’s   age

discrimination claims brought pursuant to the ADEA is denied as to

the City but granted as to Miller. With regard to Plaintiff’s age

discrimination claims brought pursuant to the NY HRL, the motion to

dismiss is denied as to the City and Miller.

     B.     Plaintiff’s ADA Claims

     “To establish a prima facie case of unlawful discrimination on

the basis of disability under the Americans with Disabilities Act

. . . a plaintiff must show that (1) the defendant is an employer

subject to the ADA; (2) the plaintiff was disabled within the

meaning of the ADA or perceived to be so by his employer; (3) the

plaintiff    was    otherwise    qualified      to   perform   the   essential

functions of the job, with or without reasonable accommodation; and

(4) the plaintiff suffered an adverse employment action because of

his disability.”      Trane v. Northrup Grumman Corp., 94 F. Supp. 3d

367, 375-76 (E.D.N.Y. 2015) (citing Brady v. Wal-Mart Stores, Inc.,

531 F.3d 127, 132 (2d Cir. 2008)), aff’d, 639 F. App’x 50 (2d Cir.

2015).    “The Court reviews New York State Executive Law § 296

claims under the same standards as ADA claims.”            Trane, 94 F. Supp.

3d at 376.

     Defendants argue that Plaintiff has failed to allege facts

that the City had notice of Plaintiff’s disability, that he was

                                    -11-
able to effectively perform his job, or that he suffered an adverse

employment action, because he was not subject to a hostile work

environment.   Docket No. 10-1 at 8.      Defendants also contend that

Plaintiff’s ADA claim against defendant Miller must be dismissed.

Id. at 11.

     The Court agrees with Defendants that Plaintiff may not

maintain an ADA claim against defendant Miller. See Carrasquillo v.

City of N.Y., 324 F. Supp.2d 428, 441 (S.D.N.Y. 2004) (“Individuals

cannot be named as defendants in ADA suits in either their official

or representative capacities.”).

     The   first   amended   complaint   contains   several   allegations

relevant to the requirements for alleging a claim for disability

discrimination.2   As to the second element, Plaintiff contends that

he is disabled within the meaning of the ADA and NY HRL, because

while working in the Parking Facility Manager position, he asked

for reasonable accommodations, after he underwent a triple fusion

surgery in his back.     Following his back surgery, he was not able

to carry or climb ladders.     Moreover, Plaintiff’s co-workers knew

that he had a bad back, even prior to surgery because he had

injured his back fifteen years earlier.

     As to the third element, Plaintiff states that although his

back surgery left him with certain limitations, Plaintiff was able

to perform the essential functions of his position, or a similar

position, with reasonable accommodation by the City.           Plaintiff


     2

      Defendants do not appear to contest that the City of Rochester is an
employer subject to the ADA.

                                  -12-
requested reasonable accommodations from his superior, defendant

Miller, which she refused and did not “engage in the interactive

process” of determining a reasonable accommodation, as required by

the ADA.   Plaintiff was specifically denied assistance in November

and December 2016, when two employees assisting him were reassigned

to a different supervisor, and was denied certain accommodations,

including an appropriate vehicle.

     Finally, as to the fourth element, Plaintiff contends that on

or about May 18, 2017, he was informed that his Parking Facility

Manager position was going to be eliminated and was offered the

position of temporary Municipal Assistant, which would result in a

salary reduction of $18,000.        Yet, another employee who did not

require an accommodation for a disability was appointed Supervisor

of Structures and Equipment, which was comparable to the Parking

Facility Manager position, which Plaintiff had held.           See Docket

No. 8 at 41-43, 46-49, 53, 54, 56, 57, 60-62, 66-68.                  These

allegations are sufficient to state a claim for discrimination

based on disability and to place the City on notice of Plaintiff’s

claims.

     As to Plaintiff’s allegations of an adverse employment action,

Plaintiff alleges that, as a result of his disability, he was

demoted and received a significant decrease in salary.                 Both

changes    clearly   qualify   as   adverse   employment   actions.     See

Feingold v. New York, 366 F.3d 138, 152 (2d Cir. 2004) (“Examples

of materially adverse employment actions include termination of

employment, a demotion evidenced by a decrease in wage or salary,

                                    -13-
a   less    distinguished     title,    a     material   loss   of   benefits,

significantly      diminished      material     responsibilities,    or   other

indices .     .   . unique    to   a   particular    situation.”)    (internal

quotations and citations omitted) (emphasis added).

     Regarding whether Plaintiff has alleged that he is disabled

within the meaning of the ADA, “[t]he ADA provides that ‘[t]he term

“disability” means, with respect to an individual (A) a physical or

mental impairment that substantially limits one or more of the

major life activities of such individual; (B) a record of such an

impairment; or (C) being regarded as having such an impairment.’”

Ingram v. Nassau Health Care Corp., No. 17-CV-05556(JMA)(SIL), 2019

WL 1332857, at *4 (E.D.N.Y. Mar. 25, 2019) (quoting 42 U.S.C.

§ 12102(1)).      “A disability can be shown following one of [these]

three definitions.” Schaefer v. State Ins. Fund, 207 F.3d 139, 142

(2d Cir. 2000).       “Th[is] definition of disability [is to be]

construed in favor of broad coverage. . . . [M]ajor life activities

include . . . performing manual tasks, . . . lifting, . . . and

working, . . . and an impairment need not prevent, or significantly

or severely restrict, the individual from performing a major life

activity in order to be considered substantially limiting.” Dooley

v. JetBlue Airways Corp., 636 F. App’x 16, 21 (2d Cir. 2015)

(internal    quotations      and    citations     omitted)   (alterations   in

original).

     As noted above, Plaintiff alleges that he has experienced back

pain for over fifteen years, and in 2016 ultimately underwent a

triple fusion surgery in his back. This surgery prevented him from

                                       -14-
performing certain activities, such as lifting and climbing on a

ladder,   requiring        an   appropriate         vehicle      because     of    his

limitations.     Therefore, Plaintiff has alleged a long-term injury,

which   was   serious      enough   to     require     surgery,    and   ultimately

prevented him from certain forms of climbing and lifting. Taken as

true, these allegations are sufficient for pleading a disability.

Dooley, 636 F. App’x at 21 (holding that Plaintiff sufficiently

alleged a disability under the ADA, where she suffered a fracture

and damage     to    the   ulnar and       median    nerve     distributions, had

limitations in lifting and repetitive motion, and her injury took

her off of work for medical care and treatment); D’Entremont v.

Atlas   Health      Care   Linen    Servs.,     Co.,    LLC,     No.   1:12-CV-0060

(LEK/RFT),    2013    WL   998040,    at    *6-7     (N.D.N.Y.    Mar.     13,    2013)

(construed liberally, pro se Plaintiff’s allegations that he had

chronic back issues, was physically able to perform his job duties,

his back problem was aggravated by heavy lifting, his employer was

aware of his disability, and he was fired because he was disabled,

was sufficient to state an ADA claim); c.f. Horsham v. Fresh

Direct, 136 F. Supp. 3d 253, 269 (E.D.N.Y. 2015) (“For example,

although it is clear Plaintiff underwent hernia surgery, he does

not describe how the hernia surgery affected or limited him in any

major life activity like lifting, standing, walking or working.”).

Accordingly, Defendants’ motion to dismiss Plaintiff’s disability

discrimination claims under the ADA is denied as to the City and

granted as to defendant Miller, and the motion to dismiss the



                                         -15-
disability discrimination claims under the NY HRL is denied as to

the City and defendant Miller.

     C.     Plaintiff’s Hostile Work Environment Claims

     “Under    .   .     .    the   ADEA,   and    NYSHRL,   ‘[a]    hostile   work

environment claim requires a showing [1] that the harassment was

sufficiently severe or pervasive to alter the conditions of the

victim’s employment and create an abusive working environment, and

[2] that a specific basis exists for imputing the objectionable

conduct to the employer.’”            Donahue v. Asia TV USA Ltd., 208 F.

Supp. 3d 505, 514 (S.D.N.Y. 2016) (quoting Alfano v. Costello, 294

F.3d 365, 373 (2d Cir. 2002)).              “This standard has both objective

and subjective components: the conduct complained of must be severe

or pervasive enough that a reasonable person would find it hostile

or abusive, and the victim must subjectively perceive the work

environment to be abusive. . . .             In assessing the totality of the

circumstances, a court might consider factors including: (1) the

frequency     of   the       discriminatory       conduct;   (2)    its   severity;

(3) whether it is threatening and humiliating, or a mere offensive

utterance; and (4) whether it unreasonably interferes with an

employee’s work performance.            As a general rule, to constitute a

hostile work environment, incidents must be more than episodic;

they must be sufficiently continuous and concerted in order to be

deemed pervasive.        Isolated acts, unless very serious, do not meet

the threshold of severity or pervasiveness.”                 Lebowitz v. N.Y.C.

Dep’t of Educ., No. 15-cv-2890, 15-cv-5548 (LDH)(ST), 2017 WL



                                        -16-
1232472, at *14 (E.D.N.Y. Mar. 31, 2017) (internal quotations and

citations omitted).

     The Second Circuit has recently recognized that hostile work

environment claims are actionable under the ADA. See Fox v. Costco

Wholesale Corp., 918 F.3d 65, 74 (2d Cir. 2019). Specifically, the

Court instructed that “[a] plaintiff alleging a hostile work

environment claim under the ADA . . . must demonstrate either that

a single incident was extraordinarily severe, or that a series of

incidents   were   sufficiently   continuous   and   concerted   to   have

altered the conditions of her working environment.”         Id. (internal

quotations and citations omitted).

     Defendants argue that Plaintiff’s hostile work environment

claims must be dismissed because the conduct alleged by Plaintiff

does not rise to the level of a hostile work environment.           Docket

No. 10-1 at 9-11.    Plaintiff pleads the following facts in support

of his hostile work environment claims: (1) defendant Miller

refused Plaintiff’s requests for help, and gave him “a hard time”

about his disability and needing accommodation; (2) Plaintiff was

initially denied a vehicle that would have been easier on his back,

and “had to push to get a different car”; (3) defendant Miller re-

assigned two employees who had assisted Plaintiff, which left him

with no help; (4) defendant Miller asked Plaintiff a sarcastic

question    regarding   his   ability    to    change   a   light     bulb;

(5) defendant Miller continued to require and harass Plaintiff to

do heavy lifting, which compromised his back; (6) defendant Miller

asked Plaintiff hurtful questions, such as “why he couldn’t change


                                  -17-
a bulb, why he couldn’t do this or that, or why he couldn’t pick up

a garden hose left on a parking garage floor by the City garage

mechanics”; (7) defendant Miller asked Plaintiff to explain his

medical situation in an email that included another co-worker,

thereby revealing his disability; (8) Plaintiff was ostracized in

the workplace, including being excluded from events (a mayor’s

visit, a comptroller audit, and Christmas party planning), and from

staff lunches; (9) a co-worker made “comedic impersonations” of

Plaintiff concerning his age and disability, and defendant Miller

did not respond to his complaints.        See Docket No. 8 at ¶¶ 54, 55,

58, 59, 62, 63, 66, 70-72, 76-81.

     Even taking the allegations contained in the first amended

complaint   as   true,   the   conduct    alleged   by    Plaintiff   is     not

sufficiently severe to constitute a hostile work environment.

First, many of the allegations pertaining to Plaintiff’s hostile

work environment claim are very general, and lack the specificity

needed to sustain a claim for a hostile work environment.                    See

Torres v. City of N.Y., No. 18 Civ. 3644(LGS), 2019 WL 1765223, at

*4 (S.D.N.Y. Apr. 22, 2019) (dismissing hostile work environment

claim where the complaint provided no details about the duration

and frequency    of   discriminatory conduct,       how    it   was   tied    to

Plaintiff’s membership in a protected class, who observed it, and

noting that the allegations were “too vague to support a hostile

work environment claim.”).

     Second, many of the actions alleged by Plaintiff in the first

amended complaint - such as being excluded from meetings, asked


                                   -18-
“hurtful questions” by Defendant Miller, and having to “push” for

a new work car - simply are not severe enough to rise to the level

of a hostile work environment.                    See Fleming v. MaxMara USA, Inc.,

371 F. App’x 115, 119 (2d Cir. 2010) (holding that a plaintiff who

was excluded from meetings, criticized, and sent rude e-mails did

not have a hostile work environment claim); Isbell v. City of N.Y.,

316   F.   Supp.3d      571,        591-92   (S.D.N.Y.        2018)     (the    plaintiff’s

allegations that the defendant, among other things, delayed the

plaintiff’s       use     of    a     DOC    vehicle,         harshly    criticized    the

plaintiff’s work, and used a harsh and sarcastic tone, failed to

state a claim for a hostile work environment).                                 Accordingly,

Plaintiff’s hostile work environment claims under the ADA, ADEA,

and NY HRL are dismissed.

IV.             Plaintiff’s NY Civil Service Law § 75-b Claim (the
                “whistleblower claim”)

      “Section 75-b prohibits a public employer in New York State

from taking adverse personnel action against a public employee in

retaliation for the employee’s disclosure of illegal activity.”

Maher v. Town of Stony Point, No. 16-CV-607(KMK), 2018 WL 4759786,

at *10 (S.D.N.Y. Sept. 29, 2018).                  “To assert a claim under § 75-b,

a   plaintiff      must    allege:          (1)    an   adverse       personnel     action;

(2) disclosure of information to a governmental body (a) regarding

a violation of a law, rule, or regulation that endangers public

health     or    safety,       or     (b)    which      [   ]he   reasonably       believes

constitutes an improper governmental action; and (3) a causal

connection       between       the    disclosure        and    the    adverse    personnel


                                             -19-
action.”        Id.    (internal     quotations       and    citation      omitted)

(alteration in original).

      Defendants      contend     that    Plaintiff’s      whistleblower     claim,

brought pursuant to New York State Civil Service Law § 75-b, must

be dismissed because (1) such a claim cannot be maintained against

individual      public   employees,       such   as   defendant      Miller,   and

(2) Plaintiff has failed to identify complaints he made relating to

unlawful government action, as opposed to merely reporting safety

concerns or alleged nepotism.            Docket No. 10-1 at 12-14.

      The Court agrees that Plaintiff’s Section 75-b claim cannot be

maintained against defendant Miller.             See Verdi v. City of N.Y.,

306 F. Supp.3d 532, 549 (S.D.N.Y. 2018) (due to how “public

employer” is defined by the statute, “claims under [Section] 75–b

cannot   be     maintained      against    individual       public   employees.”)

(internal      quotations    and    citations      omitted).         Accordingly,

Plaintiff’s Section 75-b claim, insofar as it pertains to defendant

Miller, is dismissed.

      In support of his whistleblower claim, Plaintiff pleads that

he   “has     consistently      raised    concerns    to     [defendant]    Miller

regarding the City’s failure to comply with its own policies, in

addition to various federal and state laws, concerning public

health and safety.”       Docket No. 8 at ¶ 112 (emphasis added).               The

first    amended      complaint     specifically      identifies      Plaintiff’s

complaints regarding contractors failing to perform in accordance

with their service contracts with the city (id. at ¶¶ 113-114),

reports he made regarding water leakage and fire suppression

                                         -20-
systems (id. at ¶¶ 121-127), and a concern regarding the violation

of a City policy addressing relationships to a contractor with an

active financial interest in the City (id. at ¶ 117).            Plaintiff

also points to instances in which actual fires occurred in City

parking facilities while he was serving as Parking Facility Manager

and reporting fire safety concerns, thereby endangering public

health or safety   (id. at ¶¶ 125-126).       Plaintiff alleges that as

a result of these reports, which he continued to bring to the

attention of his supervisors through spring 2017 (id. at ¶ 127), he

was notified in May 2017 that his position would be eliminated (id.

at ¶ 128).     Accordingly, the first amended complaint contains

allegations sufficiently detailed to state a claim for violation of

NY Civil Service Law § 75-b.

     As noted above, Defendants argue that Plaintiff fails to

identify any specific laws or regulations that were violated by the

City.    Docket No. 10-1 at 12-13.       However, Plaintiff has alleged

that he “raised concerns . . . regarding the          City’s failure to

comply with its own policies, in addition to various federal and

state laws, concerning public health and safety.”       Docket No. 8 at

¶ 112.    Regardless of whether the reports made by Plaintiff were

violations of an actual law or regulation, Plaintiff may have

“reasonably   believed”   the   City’s   actions   constituted    improper

government action, which is sufficient to state a claim for a

violation of NY Civil Service Law § 75-b.           See Maher, 2018 WL

4759786, at *11.



                                  -21-
     As to Defendants’ contention that Plaintiff’s reporting safety

violations was a part of his duties as Parking Facility Manager

rather than whistleblowing, that assertion is a factual matter and

not appropriate for the Court to resolve on a motion to dismiss.

Accordingly,     Defendants’   motion   to    dismiss   Plaintiff’s

whistleblower claim against the City is denied but is granted as to

defendant Miller.

V.        Plaintiff’s Breach of Contract Claim

     “Under New York law, a breach of contract claim has four

elements: ‘(1) a contract; (2) performance of the contract by one

party; (3) breach by the other party; and (4) damages.’” First

Technology Capital, Inc. v. Airborne, Inc., No. 6:15-CV-06063 EAW,

2019 WL 1995546, at *4 (W.D.N.Y. May 6, 2019) (quoting First Inv'rs

Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 168 (2d Cir. 1998)).

     Defendants argue that Plaintiff’s breach of contract claim

must be dismissed, because Plaintiff has not shown that he was

qualified for the alternative positions he could have been offered,

including Supervisor of Structures or Business Analyst I.   Docket

10-1 at 15-16.

     Plaintiff alleges that, in 2010, he and the City of Rochester

entered into a “settlement agreement,” under which he was placed

into the Parking Facility Manager position.   Docket No. 8 at ¶ 31.

Pursuant to the settlement agreement, Plaintiff was provided with

“retreat rights” to the position of Municipal Assistant, and it was

further agreed that should a municipal assistant position not be

available, the City would “use its best efforts” to find an

                                -22-
equivalent position for Plaintiff.               Id. at ¶¶ 32-33; see also id.

at ¶ 133 (“The Settlement Agreement requires a ‘good faith effort’

to find [Plaintiff] a comparable position to the Parking Facilities

Manager position which the city abolished. . . .”).                      Plaintiff

further    alleges       that   following       execution    of   the   settlement

agreement,      he     continued    to   perform    the     requirements   of    his

position.      Id. at ¶ 36.     Upon learning that his position as Parking

Facility Manager would be eliminated, the City offered Plaintiff

the position of Temporary Municipal Assistant, rather than offering

him the position of Supervisor of Structures and Equipment, which

was a “reduced version” of the Parking Facility Manager position.

Id. at ¶¶ 48-52.         Plaintiff concludes that he was not offered the

Supervisor      of     Structures    and    Equipment       position    “which   is

comparable to the Parking Facility Manager position, and for which

[Plaintiff] is qualified based on his work history with the City.”

Id.   at   ¶    135.      Plaintiff      alleges    that    the   City’s   actions

constituted a breach of the settlement agreement and caused damage

to him, as it resulted in a significantly reduced salary.                   Id. at

¶¶ 49, 208-210, 215.         Taking the allegations in the first amended

complaint as true, Plaintiff has adequately pleaded a claim for

breach of contract.

      The City does not dispute that it failed to offer Plaintiff

the Supervisor of Structures and Equipment position; rather, it

argues that Plaintiff was not qualified for the position.                   Docket

No. 10-1 at 15.         The City’s argument in this respect suffers from

the same defect as does its argument that Plaintiff’s ADEA and ADA

                                         -23-
claims should be dismissed; that is, it is a factual one meant to

counter the information contained in the first amended complaint

regarding    Plaintiff’s     qualifications        for     the   Supervisor     of

Structures    and    Facilities     position,       and     therefore   is     not

appropriate for the Court to consider on a motion to dismiss.

       As explained above, the first amended complaint contains

allegations sufficient to make out a prima facie case for breach of

contract.     Further, Plaintiff alleges that he worked in many

positions for the City (id. at ¶¶ 16-31); he holds a master’s

degree in public management (id. at ¶ 19), and the position of

Supervisor of Structures and Equipment was a reduced version of the

Parking Facility Manager position (id. at               ¶ 52).   In other words,

the first amended complaint contains allegations sufficient to show

that Plaintiff was qualified to perform the comparable position of

Supervisor of Structures and Facilities, and the City denied him

this    position,   in   contravention      of    the   settlement   agreement.

Accordingly, Defendants’ motion to dismiss Plaintiff’s breach of

contract claim against the City is denied.

VI.         Plaintiff’s Aiding and Abetting Claim Under the NY HRL

       Defendants contend that Plaintiff’s aiding and abetting claim

should be dismissed because “[t]here is not accessory liability

where    substantive     elements   fail    and    no    plausible   showing    of

actionable conduct.”       Docket No. 10-1 at 14-15.

       Plaintiff’s aiding and abetting claim is based on defendant

Miller’s participation in the alleged discriminatory conduct taken

against Plaintiff.       Docket No. 8 at ¶ 196.            As noted above, the

                                     -24-
Court has found that, taking the allegations in the first amended

complaint as true, Plaintiff has adequately pleaded claims for

discrimination based on his disability and age.                 Accordingly,

Defendants’ argument to dismiss the aiding and abetting claim on

this theory fails.

VII. Other Issues

     A.    Vicarious Liability

     Defendants next argue that the City cannot be held liable for

the acts of defendant Miller, because “defendant Miller did not

have ultimate authority over layoffs, hiring, safety regulations or

aspects   of    Civil   Service    Requirements     impacting   Plaintiff’s

employment.”    Docket No. 10-1 at 14.      Defendants cite to Magilton

v. Tocco, 379 F. Supp. 2d 495 (S.D.N.Y. 2005), and Rucci v.

Thoubboron, 68 F. Supp. 2d 311 (S.D.N.Y. 1999), for the proposition

that “[f]or municipal liability to attach to the decision of one

policymaking official, it is not sufficient for this official to

have discretion in the exercise of particular functions.”            (Id.).

Defendant concludes that “all claims sounding in Title VII or 1983

should be dismissed.”     (Id.).

     Magilton     and   Rucci   address    claims    brought    pursuant   to

42 U.S.C. § 1983, including when municipal liability attaches in

those cases.      Here, neither the first amended complaint, nor

Plaintiff’s response papers, appear to allege claims pursuant to

Section 1983. Accordingly, Defendants’ argument is inapplicable to

this case, and their motion to dismiss the claims against the City

on this ground is denied.

                                    -25-
     B.     Plaintiff’s Alleged Retaliation Claims

     Defendants next contend that Plaintiff has failed to allege a

prima facie case for retaliation under the ADEA or the ADA, because

Plaintiff    did   not   communicate   his   belief   that     he   was   being

discriminated against to his supervisors.          Docket No. 10-1 at 15

(citations omitted). In response, Plaintiff argues that a litigant

is not required to plead a prima face case of retaliation or

discrimination at the motion to dismiss stage. Docket No. 12-1 at

8 (citations omitted).

     Plaintiff is correct that at the pleading stage, a litigant

asserting a claim subject to the McDonnell Douglas burden-shifting

standard is not required to plead facts sufficient to establish a

prima facie case, and need only allege sufficient facts to give the

defendant “fair notice of the basis for his claims.” Boykin v.

KeyCorp., 521 F.3d 202, 212 (2d Cir. 2008) (citing Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 510-11, 514 (2002) (holding that a

plaintiff asserting disparate treatment claims under Title VII and

the ADEA need not allege “specific facts establishing a prima facie

case of     discrimination”   to   survive   a   motion   to   dismiss;     the

McDonnell Douglas burden-shifting framework “is an evidentiary

standard, not a pleading requirement,” and to require more than

Fed. R. Civ. P. 8(a)’s “simplified notice pleading standard” would

unjustifiedly impose a heightened pleading requirement on the

plaintiff)). Nonetheless, “courts in this Circuit have noted that

in evaluating a Rule 12(b)(6) motion, the court should still

consider the elements of a prima facie case of retaliation in

                                   -26-
making a determination of whether a plaintiff’s complaint gives a

defendant fair notice of the grounds of his claim.” Corbett v.

Napolitano, 897 F. Supp.2d 96, 111 (E.D.N.Y. 2012) (collecting

cases).

       The elements of a retaliation claim under the ADA are as

follows: the plaintiff was engaged in protected activity; the

alleged retaliator knew that he was involved in protected activity;

an adverse decision or course of action was taken against him; and

a causal connection exists between the protected activity and the

adverse action.” Weixel v. Bd. of Educ. of City of New York, 287

F.3d    138,   148   (2d     Cir.   2002)    (citation   omitted).    “[S]eeking

reasonable accommodation of [a plaintiff]’s disability constitutes

protected activity under Section 504/ADA.” Id. at 149 (citing

Muller v. Costello, 187 F.3d 298, 311 (2d Cir. 1999) (retaliation

claim    can   be    based    on,   inter     alia,   request   for   reasonable

accommodation). Plaintiff’s amended complaint contains allegations

that while he was in the Parking Facility Manager position, he

underwent back surgery; after that he repeatedly sought reasonable

accommodations of his back disability from Miller, which were

denied. Thus, he has alleged he has engaged in protected activity

by seeking reasonable accommodations for his disability and that

the City was aware of his attempts to obtain such accommodations.

See id. With regard to the adverse action or course of conduct,

Plaintiff      alleges     that     his     employment   position     was   being

eliminated; though he was offered an alternative position, the

salary was $18,000 less. See Feingold v. New York, 366 F.3d 138,

                                          -27-
152 (2d Cir. 2004) (“Examples of materially adverse employment

actions include termination of employment, a demotion evidenced by

a decrease in wage or salary, a less distinguished title, a

material    loss   of   benefits,       significantly        diminished      material

responsibilities, or other indices . . . unique to a particular

situation.”) (quotation marks and quotations omitted; ellipsis in

original).    Finally,     at    this    early    stage      of    the    proceeding,

Plaintiff has adequately alleged a causal connection by alleging

that two months after Miller subjected to discrimination and

harassment based on his disability and refused his requests for

accommodation, his job position was eliminated. Therefore, the

Court finds that Plaintiff has plausibly alleged a retaliation

claim under the ADA against the City.

     The    ADEA   also    prohibits      retaliation        for    complaining      of

employment    discrimination       on     the    basis    of      age.    Kessler    v.

Westchester Cty. Dept. of Soc. Servs., 461 F.3d 199, 205 (2d Cir.

2006) (citation omitted). A prima facie case consists of the

following    elements:     (1)     the     employee      engaged     in     protected

participation or opposition under the ADEA; (2) the employer was

aware of this activity; (3) the employer took adverse action; and

(4) a retaliatory motive played a part in the adverse action. Id.

at 205-06 (quotation and citations omitted). With regard to his

retaliation claim under the ADEA, the Court cannot discern any

allegations in the amended complaint that Plaintiff engaged in

protected    activity     of    which    the    City   was   aware,      such   as   by

complaining about any discrimination based on his age. Therefore,

                                         -28-
the   Court     finds    that   Plaintiff      has   not   plausibly    alleged   a

retaliation claim under the ADEA against the City.

      Accordingly,        Defendants’      motion     to   dismiss     Plaintiff’s

retaliation claim under the ADA is denied as to the City but

granted as to Miller, and the motion to dismiss is granted as to

the ADEA retaliation claim with regard to both Miller and the

City.3

                                   CONCLUSION

      For the reasons set forth above, the Court grants in part and

denies in part Defendants’ motion to dismiss (Docket No. 10) the

first amended complaint, as follows:

      Defendants’ motion to dismiss the age discrimination claim

under     the   ADEA    against   Miller    is   granted    on   the   basis   that

individuals may not be held personally liable under the ADEA.

Defendants’ motion to dismiss the age discrimination claim under

the ADEA against the City is denied.

      Defendants’ motion to dismiss the disability discrimination

claim under the ADA against Miller is granted on the basis that

individuals may not be held personally liable under the ADA.

Defendants’ motion to dismiss the disability discrimination claim

under the ADA against the City of Rochester is denied.

      Defendants’ motion to dismiss the retaliation claim under the

ADA is denied as to the City but granted as to Miller. The motion




      3

      As noted above, individuals may not be held personally liable under the
ADEA and ADA.

                                        -29-
to dismiss the retaliation claim under the ADEA is granted as to

both Miller and the City.

     Defendants’ motion to dismiss the hostile work environment

claims under the ADA, ADEA, and NY HRL against the City and Miller

is granted for failure to state a claim.

     Defendants’ motion to dismiss the age discrimination and

disability discrimination claims under the NY HRL against Miller

and the City is denied.

     Defendants’ motion to dismiss the “whistleblower claim” under

NY Civil Service Law § 75-b is granted as to Miller because

individuals may not be held personally liable under this statute.

Defendants’ motion to dismiss the “whistleblower claim” under NY

Civil Service Law § 75-b is denied as to the City.

     Defendants’ motion to dismiss the breach of contract claim,

asserted against the City only, is denied.

     Defendants’ motion to dismiss the aiding and abetting claim

under NY HRL, asserted against Miller only, is denied.

     Defendants’ motion to dismiss the claims against the City for

violations of Title VII and Section 1983 is denied.

     ALL OF THE ABOVE IS SO ORDERED.

                                       S/Michael A. Telesca


                                     MICHAEL A. TELESCA
                                United States District Judge


Dated:    Rochester, New York
          May 22, 2019




                                -30-
